DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18 and 21) in the reply filed on 06/16/2022 is acknowledged.
Claims 1-21 are pending. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 and 21 are under active consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
In claim 15, line 2, it seems “on” is missing after “based”. The same happens in claim 16, line 4.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

There are insufficient antecedent bases for the following limitations:
Claim 5 recites "the label for presence of coronary artery disease".
Claim 18 recites “the geometric feature”.
Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cohen (US 2008/0103403). 

Regarding claim 1, Cohen discloses a method (Fig. 12) comprising: 
receiving, by a processor, a biophysical signal data set of a subject acquired from one or more channels of one or more sensors (Fig. 12, steps 120 and 127, record ECG signal from multiple leads. Pg. [0019]-[0026], [0155]); 
pre-processing the biophysical signal data set to generate one or more pre-processed data sets, wherein each pre-processed data set includes a single isolated complete cardiac cycle (Fig. 12, step 121-123. pg. [0155]-[0156]); and 
determining, by the processor, a value indicative of presence of cardiac disease or condition by directly inputting the pre-processed data set to one or more deep neural networks (Fig. 12, step 124, pg. [0156]) trained with a set of training biophysical signal data set acquired from patients diagnosed with the cardiac disease or condition and labeled with the presence or non- presence of the cardiac disease or condition (pg. [0032], [0127], neural networks are trained with ECG signals of diagnosed patients), 
wherein an output data set is outputted via a report and/or a display based on the determined value indicative of the presence of cardiac disease or condition (Fig. 12, step 129, pg. [0159]).

Regarding claim 2, Cohen discloses the method of claim 1, wherein the cardiac disease or condition is coronary artery disease (pg. [0002], [0127]), and wherein the step of determining the value indicative of the presence of cardiac disease or condition comprises: 
inputting the pre-processed data set to a set of one or more deep neural networks trained with one or more biophysical signal data sets acquired from a plurality of patients labeled with a diagnosis of presence of coronary artery disease (see analysis of claim 1), wherein output of the one or more deep neural networks are outputted as the output data set via the report and/or the display (Fig. 12, step 129, pg. [0159]).

Regarding claim 3, Cohen discloses the method of claim 1, wherein the biophysical signal data set is acquired from two or more acquisition channels, and wherein pre-processed data sets from each of the acquisition channels are phase synchronized (Fig. 12, steps 120, 122 and 127, record ECG signal from multiple leads. Pg. [0019]-[0026], [0033] “aligned about the same isoelectric reference and normalized within predefined boundaries”).

Regarding claim 4, Cohen discloses the method of claim 1, wherein the step of pre-processing the biophysical signal data set comprises: segmenting, by the processor, a portion of the biophysical signal data set, or a normalized data set derived from the portion of the biophysical signal data set, associated with a first acquisition channel of the one or more acquisition channels, into one or more first segmented data sets, wherein each of the first segmented data sets includes the single isolated complete cardiac cycle as a first single isolated completed cardiac cycle, wherein the first single isolated complete cardiac cycle has an associated time window; and segmenting, by the processor, another portion of the biophysical signal data set, or a normalized data set derived from the another portion of the biophysical signal data set, associated with a second acquisition channel of the one or more acquisition channels, into one or more second segmented data sets, wherein each of the one or more second segmented data sets include a second single isolated complete cardiac cycle, wherein the second single isolated complete cardiac cycle has an associated time window corresponding to that of the first single isolated complete cardiac cycle to provide phase synchronized data sets (Fig. 4, pg. [0136]-[0138]).

Regarding claim 9, Cohen discloses the method of claim 1, wherein the step of pre-processing the biophysical signal data set to generate one or more pre-processed data sets further comprises a second pre-processing operation selected from the group consisting of: performing a down-sampling operation; performing a baseline wander removal operation; and performing a normalization operation (Fig. 9, step 94, pg. [0033] “normalized within predefined boundaries”).

Claim 21 has been analyzed and is rejected for the same reasons as outlined in the rejection of claim 1. Cohen’s system is computer-based (pg. [0038]-[0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2008/0103403), and in view of Avci et al. (hereafter referred to as “Avci”, “Association between the Gensini Score and Carotid Artery Stenosis”. Korean Circ J. 2016;46(5):639-645. doi:10.4070/kcj.2016.46.5.639).  

Regarding claim 5, Cohen discloses the method of claim 1, but fails to teach wherein the label for presence of coronary artery disease comprises a Gensini-based score determined as a combination of a severity weighted scoring and location weighted scoring for a coronary lesion diagnosed in the myocardium.
Avci discloses using a Gensini-based score to classify coronary artery disease,  wherein the Gensini-based score is a combination of a severity weighted scoring and location weighted scoring (page 640, the last paragraph in section titled “Assessment of coronary angiography, the Gensini score and the SYNTAX score”).
The Gensini score is a widely used angiographic scoring system for quantifying the severity of coronary artery disease. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Avci with that of Cohen to yield the invention as described in claim 5. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results of detecting cardiac diseases. 

Regarding claim 6, Cohen in view of Avci discloses the method of claim 5, wherein the Gensini-based score is linearized (Avci, Fig. 1A, the Gensini score on a linear scale).

Regarding claim 7, Cohen discloses the method of claim 1, but fails to expressly disclose the rest of claim 7. 
However, cardiac artery disease is defined by both location and severity, as for example stated in Avci who uses Gensini-based score to classify coronary artery disease, wherein the Gensini-based score is a combination of a severity weighted scoring and location weighted scoring (page 640, the last paragraph in section titled “Assessment of coronary angiography, the Gensini score and the SYNTAX score”). As expressly disclosed in Avci, “each lesion score is multiplied by a factor that takes into account the importance of the lesion’s position in the coronary circulation (5 for the left main coronary artery, 2.5 for the proximal segment of the left anterior descending coronary artery, 2.5 for the proximal segment of the circumflex artery, 1.5 for the mid-segment of the left anterior descending coronary artery, 1.0 for the right coronary artery, the distal segment of the left anterior descending coronary artery, the posterolateral artery, and the obtuse marginal artery, and 0.5 for other segments)”.
Cohen teaches that (pg. [0127]) the training data is from patients labeled as healthy or cardiac artery disease, and that (pg. [0073]) “the well trained NN will classify it correctly as if the patient was diagnosed by catheterization”. Output result that indicate location of the CD is expected to a diagnostic procedure. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 7 from the combined teachings of Cohen and Avci.

Regarding claim 8, Cohen in view of Avci discloses the method of claim 7, further comprising: comparing, by the processor, the value indicative of the presence of cardiac disease or condition to a threshold value (Cohen, Fig. 12, step 125 and pg. [0157] “the signal is classified as 'healthy' if 0 1>0.5 ando2<0.5, or as 'CD' ifo1 <0.5 ando2 >0.5.”), wherein the step of determining the one or more location values indicative of the presence of cardiac disease or condition at the given coronary artery is performed based on the comparison (please refer to analysis of claim 7. The presence of cardiac disease or condition is location based).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2008/0103403), and in view of Bergstra et al. (hereafter referred to as “Bergstra”. "Random search for hyper-parameter optimization." Journal of machine learning research 13.2 (2012), IDS).  

Regarding claim 10, Cohen discloses the method of claim 1, but fails to disclose the remaining limitations of claim 10, which recites steps of neural network optimization. 
Bergstra discloses a hyperparameter search loop comprises: 
generating a plurality of hyperparameter sets for a template convolutional neural network, wherein each of the plurality of hyperparameter sets is generated by a random, or pseudo-random selection, from a set of candidate hyperparameters (section 2.4, “We describe the hyper-parameter configuration space of our neural network learning algorithm in terms of the distribution that we will use to randomly sample from that configuration space”), wherein at least one hyperparameter of the set of candidate hyperparameters is selected from the group consisting of: batch size, learning rate, convolutional layer, filter size, a number of filter in a first convolutional layer, an increase in filter in subsequent layer, number of additional dense layers, size of additional dense layers, activation function type, target, dilation rate, and dropout (section 2.4, “The cost function was the mean error over minibatches of either 20 or 100 (with equal probability) examples at a time … The optimization algorithm was stochastic gradient descent with [initial] learning rate e0 drawn geometrically from 0.001 to 10.0. We offered the possibility of an annealed learning rate via a time point t0 drawn geometrically from 300 to 30000”); 
training, by the processor, for each of plurality of hyperparameter sets, the template convolutional neural network, wherein in each instance of the evaluation, the template convolutional neural network is configured with a hyperparameter set of the plurality of hyperparameter sets (page 298-299, Section 5, “We evaluated random search by training 1-layer, 2-layer and 3-layer DBNs, sampling from the following distribution …”); and evaluating, by the processor, for each of plurality of hyperparameter sets, the trained deep neural network with a first validation data set, wherein each evaluation generates a score (page 285, section 2.1, evaluating a model (hyperparameter values λ) by cross-validation. Also see section 7 on page 302-303).
Hyperparameter optimization is well known and common practice in using neural networks for practical applications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bergstra with that of Cohen to yield the invention as described in claim 10.

Regarding claim 12, Cohen in view of Bergstra discloses the method of claim 10, wherein the evaluation of the trained deep neural network include generating an accuracy score (Bergstra, Fig. 2), a weighted accuracy score, a positive predictive score, a negative predictive score, a F-score, a sensitivity score, a specificity score, and/or a diagnostic odds ratio score.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2008/0103403) in view of Bergstra ("Random search for hyper-parameter optimization." Journal of machine learning research 13.2 (2012)), and further in view of Van Gael et al. (hereafter referred to as “Van Gael”, US 11,348,032).  

Regarding claim 11, Cohen in view of Bergstra discloses the method of claim 10, but fails to expressly disclose wherein the at least one of the one or more deep neural networks is configured based on a Bayesian hyperparameter optimization.
In the same field of optimizing hyperparameters of neural network models, Van Gael discloses (col. 10, lines 7-10) using Bayesian optimization for identifying preferred parameters.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Van Gael with that of Cohen in view of Bergstra to yield the invention as described in claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2008/0103403) in view of Avci (“Association between the Gensini Score and Carotid Artery Stenosis”. Korean Circ J. 2016;46(5):639-645. doi:10.4070/kcj.2016.46.5.639), and further in view of Bergstra ("Random search for hyper-parameter optimization." Journal of machine learning research 13.2 (2012)).  

Regarding claim 13, Cohen in view of Avci discloses the method of claim 7, but fails to further disclose wherein at least one of the one or more second deep neural networks is configured based on a hyperparameter search loop.
Bergstra discloses a hyperparameter search loop (see analysis of claim 10).
Hyperparameter optimization is well known and common practice in using neural networks for any practical applications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bergstra with that of Cohen in view of Avci to yield the invention as described in claim 13.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and to include all limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666